113 Cal.App.2d 613 (1952)
In re JAMES BERRY, on Habeas Corpus.
Crim. No. 2846. 
California Court of Appeals. First Dist., Div. Two.  
Oct. 9, 1952.
 James Berry, in pro. per., for Petitioner.
 Edmund G. Brown, Attorney General, Clarence A. Linn, Assistant Attorney General, and Charles E. McClung, Deputy Attorney General, for Respondent. *614
 DOOLING, J.
 Petitioner seeks relief by habeas corpus from what he contends is cruel and unusual punishment imposed upon him by the Adult Authority as a condition of that board fixing the term to be served by him. In this behalf petitioner alleges that at the time of his commitment he was suffering from a venereal disease (syphilis), that he was treated in prison for this disease by one Dr. Kulcher and discharged as cured over two years ago, that previous spinal tests have been negative, but that while Dr. Kulcher has declared that petitioner is not in need of further treatment and is cured one Dr. Schmidt, a doctor employed by the Department of Corrections and practicing in San Quentin, has insisted that petitioner submit to another spinal fluid test and the Adult Authority refuses to fix petitioner's term until he has done so. It is further alleged that this test is unnecessary and will result in severe head pains and illness for several days.
 We have concluded that petitioner is entitled to no relief. The most that appears is a difference of medical opinion which the Adult Authority has resolved against petitioner. [1] We cannot say that it is an unreasonable requirement for the Adult Authority to impose on a prisoner, who has suffered from a highly infectious disease like syphilis, that before fixing his term he shall be subjected to any standard test to determine definitely whether he still suffers from that disease.
 The writ is discharged.
 Nourse, P. J., and Goodell, J., concurred.